458 F.2d 1359
Lonnie W. JENKINS, Petitioner,v.RAILROAD RETIREMENT BOARD, Respondent.
No. 71-3019.
United States Court of Appeals,Fifth Circuit.
May 19, 1972.

John Lohmann, III, Houston, Tex., for petitioner.
Myles F. Gibbons, Gen. Counsel, Railroad Retirement Board, Dale G. Zimmerman, Chicago, Ill., for respondent.
Before DYER, Circuit Judge, SKELTON,* Judge, and INGRAHAM, Circuit Judge.
PER CURIAM:


1
We are convinced that the Board's decision is supported by substantial evidence in the record and is not based on error of law.


2
Affirmed.



*
 Judge Byron G. Skelton, U. S. Court of Claims, sitting by designation